Citation Nr: 1816975	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar spine disability prior to August 15, 2016 and in excess of 20 percent thereafter. 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2010, and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter previously came before the Board in July 2016, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDINGS OF FACT

1. Prior to August 15, 2016 the Veteran's lumbar spine disability was characterized by forward flexion greater than 60 degrees but not greater than 85 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes have not been shown.  

2. From August 15, 2016 onwards, the Veteran's lumbar spine disability has been characterized by forward flexion greater than 30 degrees but not greater than 60 degrees;  forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.


CONCLUSIONS OF LAW

1. Prior to August 15, 2016, the criteria for a rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2017).

2. From August 15, 2016, onwards, the criteria for a rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent April 2011. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained. The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran filed a claim seeking an increased rating for his service connected lumbar spine degenerative disc disease on March 6, 2008, with subsequent statements dated April 1, 2010 and February 22, 2011.  Prior to August 15, 2016, the RO assigned the Veteran a rating of 10 percent for his lumbar spine disability.  From August 15, 2016 onward the RO assigned the Veteran a 20 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (addressing degenerative arthritis of the spine).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a 20 percent evaluation is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or,
* The combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5242.

Prior to August 15, 2016 

During a May 2011 examination, the Veteran reported that he had limitation in walking and experienced symptoms of spasms, decreased motion, paresthesia, and numbness.  He further reported that he experienced pain constantly in his lower back.  On examination, the Veteran exhibited flexion of 85 degrees, extension of 24 degrees, right and left lateral flexion of 25 degrees, and right and left lateral rotation of 30 degrees.  The examiner noted that the Veteran did not show evidence of guarding of movement, weakness, or fatigue.  Additionally, he noted that the Veteran was not additionally limited by pain and no atrophy or ankylosis was shown.  The May 2011 VA examiner did not diagnose neuropathy or radiculopathy, and the December 2015 VA examiner expressly found that the Veteran had no signs or symptoms due to radiculopathy.  No evidence of limitation of motion or incapacitating episodes warranting a higher rating is present in the record, including his 2010, 2011, and 2015 VA examination reports therein.  Therefore, based on the evidence of record, a rating in excess of 10 percent is not warranted.



From August 15, 2016 onwards

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in December 2015, the Veteran complained of a bulging disc in his lower back that is aggravated by the strenuous work at his job.  Upon examination the Veteran exhibited 80 degrees of flexion and his combined range of motion was 225 degrees.  The examiner noted pain on examination, but concluded that it was not the result in or cause of functional loss.  Additionally, no muscle spasms, guarding, or weakness was noted.

At an August 2016 VA examination, the Veteran complained of pain in the middle of the low back and sometimes experienced a tingling feeling down his legs.  The Veteran exhibited an abnormal range of motion with flexion of 45 degrees, extension of 20 degrees, right and left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees.  However, the examiner noted no pain on examination, no evidence of pain on weight bearing, no weakness, guarding, or muscle spasms.  Additionally, no evidence of ankylosis was noted.  

Finally, there is no indication that the Veteran has been prescribed periods of bed rest at any point during the appeal.  Specifically, the May 2011 examiner noted no evidence of radiating pain on movement and no interverbral disc syndrome (IVDS).  The Veteran reported experience flare-ups during his May 2011 examination; however no incapacitating episodes were noted.  Additionally, the August 2016 VA examiner noted that the Veteran experienced no radicular pain or symptoms of radiculopathy and no IVDS.  While the Veteran reported that he experienced tingling feelings down his legs, the August 2016 examiner noted that the Veteran had not experienced any flare-ups.  As such, an increased rating based on incapacitating episodes is not for application.  

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1. 

In this regard, the Veteran's August 2016 examination noted no neurological abnormalities, and muscle strength testing was normal.  Additionally, no guarding or muscle spasms were noted.  Therefore, a separate evaluation is not warranted. 

The Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of always experiencing pain in the middle of his low back and feeling as if something is pressing down on his back, the additional functional loss caused by the pain is taken into account for his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).

The Board has also considered the Veteran's statements that his spine disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his spine according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

After taking into account the Veteran's subjective complaints as well as his VA examinations, the Board concludes that increased ratings are not warranted.


ORDER

Prior to August 15, 2016, a rating in excess of 10 percent for a lumbar spine disability is denied. 

From August 15, 2016, onwards, a rating in excess of 20 percent for a lumbar spine disability is denied.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


